Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 6/25/2021. Claims 1, 3-6, 10-14 and 16-19 are pending in the application and have been examined. Claims 1, 4, 10-11, 14, 16-17 and 19 have been amended. Claims 2, 7-9, 15 and 20 have been canceled.

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 9-15, filed on 6/25/2021, with respect to the rejection(s) of claims 1, 3-6, 10-14 and 16-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The specification, which were filed on 01/02/2019, has been amended as follows: 
[0017] In yet other specific embodiments of the system, the instructions are further configured to route the request to a classification-specific response processing queue. In other related embodiments of the system, the instructions further include machine learning instructions configured to progressively learn routing information based on previous requests processed by the instructions. In such embodiments of the system, the instructions are further configured to determine a routing for the request based on the learned routing information. In other related embodiments of the system, the instructions are further configured to respond to the request by accessing a source of truth database to retrieve verified data elements associated with performing the request.


The claims, which were filed on 6/25/2021, have been amended as follows: 
1. 	(Currently Amended) A system for data security, the system comprising: 
a trusted internal computing network; and 
a computing platform including a memory and at least one processor in communication with the memory, wherein the memory stores instructions that are executable by the at least processor and configured to: 
receive a request for access to personal data stored within the trusted internal computing network, wherein the request is made by a calling-party during an ongoing voice call, 
capture data associated with the ongoing voice call including a streaming audio file of the ongoing voice call and metadata associated with the voice call, while the voice call is ongoing: 
format and structure the data into a standardized format;
the standardized format, determine (i) the calling-party, (ii) an origin of the voice call, (iii) one or more types of action associated with the request, wherein the types of action include accessing data, changing data, deleting data, using data, (iv) one or more owners of the personal data being accessed, changed, deleted or used, and (v) one or more personal data elements that are required to be accessed, changed, deleted or used based on the request, wherein (i)-(v) are determined by (a) inputs provided by the calling party during the ongoing voice call, (b) voice analysis processing performed on the streaming audio file, and (c) machine learning processing,Appl. No.: 16/238,000Amdt. Dated: June 25, 2021Reply to Final Office Action of March 30, 2021Page 3 of 15
implement a rules-based engine to determine and assign a data security classification to the request based on the determined (i) the calling-party, (ii) the origin of the voice call, (iii) the one or more types of action associated with the request, (iv) the one or more owners of the personal data being accessed, changed, deleted or used, and (v) the one or more personal data elements that are required to be accessed, changed, deleted or used based on the request, and 
route the voice call in accordance with the assigned data security classification to a data security classification-specific response processing queue.  

2. 	(Canceled)  

3.	(Currently Amended) The system of Claim 1, wherein the instructions further comprise machine learning instructions configured to progressively learn information including at least one selected from the group of (i) the calling-party, (ii) the origin of the voice call, (iii) the one or more owners of the personal data being accessed (iv) the [[a]] one or more types of action associated with the request, and (v) the one or more personal data elements that are required to be accessed based on the request.  



5.	(Currently Amended) The system of Claim 3, wherein the machine learning instructions are further configured to progressively learn data security classifications to assign to [[a]] the request based on previous execution of the machine learning instructions.  

6.	(Currently Amended) The system of Claim 5, wherein the instructions are further configured to determine the data security classification by predicting the data security classification based on at least one selected from the group of (i) the learned data security classifications, (ii) the metadata included in the request, and (iii) composite metadata compiled within the trusted internal computing network.  

Claims 7 - 9 	(Canceled)  
  
10.	(Currently Amended) The system of Claim 1, wherein the instructions further comprise machine learning instructions configured to progressively learn routing information based on previous requests processed by the machine learning instructions.  

11.	(Previously Presented) The system of Claim 10, wherein the instructions are further configured to determine a routing for the voice call based on the learned routing information.  

12.	(Original) The system of Claim 1, wherein the instructions are further configured to respond to the request by accessing a source of truth database to retrieve verified data elements associated with performing the request.  



14.	(Currently Amended) An apparatus configured for data security, the apparatus comprising:
a computing platform including a memory and at least one processor in communication with the memory, wherein the memory stores instructions that are executable by the at least processor and configured to: 
receive a request for access to personal data stored within a trusted internal computing network, wherein the request is made by a calling-party during an ongoing voice call,
capture data associated with the ongoing voice call including a streaming audio file of the ongoing voice call and metadata associated with the voice call, while the voice call is ongoing: 
format and structure the data into a standardized format,
in response to formatting and structuring the data into [[a]] the standardized format, determine (i) the calling-party, (ii) an origin of the voice call, (iii) one or more types of action associated with the request, wherein the types of action include accessing data, changing data, deleting data, using data, (iv) one or more owners of the personal data being accessed, changed, deleted or used, and (v) one or more personal data elements that are required to be accessed, changed, deleted or used based on the request, wherein (i)-(v) are determined by (a) inputs provided by the calling party during the ongoing voice call, (b) voice analysis processing performed on the streaming audio file, and (c) machine learning processing, 
implement a rules-based engine to determine and assign a data security classification to the request based on the determined (i) the calling-party, (ii) the origin of the voice call, (iii) the one or more types of action associated with the request, (iv) the one or more owners of the personal data beingAppl. No.: 16/238,000Amdt. Dated: June 25, 2021Reply to Final Office Action of March 30, 2021Page 6 of 15 accessed, changed, deleted or used, the one or more personal data elements that are required to be accessed, changed, deleted or used based on the request, and 
route the voice call in accordance with the assigned data security classification to a data security classification-specific response processing queue.  

15.	(Canceled)  

16.	(Previously Presented) The apparatus of Claim 14, wherein the instructions further comprise machine learning instructions configured to progressively learn information including at least one selected from the group of (i) calling-parties, (ii) origins of voice calls, (iii) one or more owners of personal data being accessed, (iv) one or more types of action associated with requests, and (v) one or more personal data elements that are required to be accessed based on requests.  

17.	(Previously Presented) The system of Claim 16, wherein the instructions are further configured to determine, based on the information learned by the machine learning instructions, at least one selected from the group of (i) the calling-party, (ii) the origin of the voice call, (iii) the one or more owners of the personal data being accessed, (iv) the one or more types of action associated with the request, and (v) the one or more personal data elements that are required to be accessed based on the request.  

18.	(Currently Amended) The system of Claim 14, wherein the instructions further comprise machine learning instructions configured to progressively learn data security classifications to assign to [[a]] the request based on previous execution of the machine learning instructions and wherein the instructions are further configured to determine the data security classification by predicting the data security classification based on at least one selected from the group of (i) the learned data security classifications, (ii) the metadata included in the request, and (iii) composite metadata compiled within the trusted internal computing network.  


receiving a request for access to personal data stored within a trusted internal computing network, wherein the request is made by a calling-party during an ongoing voice call,
capture data associated with the ongoing voice call including a streaming audio file of the ongoing voice call and metadata associated with the voice call, while the voice call is ongoing: 
formatting and structuring the data into a standardized format; 
in response to formatting and structuring the data into [[a]] the standardized format, determining (i) the calling-party, (ii) an origin of the voice call, (iii) one or more types of action associated with the request, wherein the types of action include accessing data, changing data, deleting data, using data, (iv) one or more owners of the personal data being accessed, changed, deleted or used, and (v) one or more personal data elements that are required to be accessed, changed, deleted or used based on the request, wherein (i)-(v) are determined by (a) inputs provided by the calling party during the ongoing voice call, (b) Appl. No.: 16/238,000Amdt. Dated: June 25, 2021Reply to Final Office Action of March 30, 2021Page 8 of 15voice analysis processing performed on the streaming audio file, and (c) machine learning processing; 
determining, by a rules-based engine, a data security classification and assigning the data security classification to the request based on the determined (i) the calling-party, (ii) the origin of the voice call, (iii) the one or more types of action associated with the request, (iv) the one or more owners of the personal data being accessed, changed, deleted or used, and (v) the one or more personal data elements that are required to be accessed, changed, deleted or used based on the request; and
routing the voice call in accordance with the assigned data security classification to a data security classification-specific response processing queue.  

20.	(Canceled)



Allowable Subject Matter
	Claims 1, 3-6, 10-14 and 16-19 are allowed. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 6/25/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445